DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 5, 2022 has been entered.
Claims 1-3 remain pending. Applicant amended all of the claims. 
Response to Arguments
The amendment necessitated the new grounds of rejection set forth below. Consequently, Applicant’s arguments with respect to the patentability of the claims are moot. 
Priority
As indicated in the previous Office action, the disclosure of the prior-filed application 16/882,156 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Consequently, the instant application will not be afforded benefit to application 16/882,156.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In step n of claim 1, the limitation “device capable of emitting radio waves” should be changed to “the device capable of emitting radio waves”. 
In step dd of claim 1, the limitation “a virus” should be changed to “the known virus”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
There is no antecedent basis for the following limitations in claim 1: 
-“the test radio frequency” in step k; 
-“the reference energy emitted” in step n;
-“the reference energy received” in step n;
-“the reference received phase” in step n;
-“the suspected energy” in step bb;
-“”the suspected energy received” in step bb;
-“the suspected received phase” in step bb;
-“said suspected phase received” in step cc;
Claim 1 is additionally indefinite because of the limitation “determining” in step k. The limitation suggests that the fundamental frequency is calculated or measured using information (size of the known virus). However, because the claimed method determines whether a specific virus is present in the suspected biological sample, the claimed fundamental frequency should be known (i.e. there is no need to “determine” the fundamental frequency). This is also supported by Applicant’s own specification (see [0104] disclosing that the fundamental frequency of Sars-Cov-2 Virus is known, i.e. there is no need to separately determine the fundamental frequency of Sars-Cov-2 Virus). If claim 1 intends to encompass a step of “determining” the fundamental frequency, then the claim should set forth the steps involved in making the determination. Currently, step k simply recites a step of making the determination without specifying how the determination is made (i.e. the nexus between knowing the size of a virus to determining the fundamental frequency of said virus is not evident). 
Alternatively, to obviate the rejection, step k of claim 1 should simply recite that the fundamental frequency of the known virus is “used” (i.e. do not recite that the fundamental frequency is determined based on the size of the virus).      
Claim 1 is also indefinite because step k recites that the harmonic resonant of a virus’ fundamental frequency lies within the radio frequency of the electromagnetic spectrum. By definition, “fundamental frequency” is the lowest frequency of a waveform, and “harmonic” refers to an integer multiple of a fundamental frequency (i.e. a harmonic must be larger than a fundamental frequency). According to the specification, the fundamental frequencies of viruses are in the range of THz (see [0074]). That said, it is unclear how a harmonic resonant of a virus’ fundamental frequency can fall within radio waves.   
Likewise, claim 3 is indefinite.
Claim 3 is additionally indefinite because the claim attempts to correlate a harmonic resonant frequency (a specific frequency value) to a band/range of frequencies.   
Claim 1 is also indefinite because step n is incoherent, and thus inherently indefinite. The step is replete with grammatical errors (e.g. “reference emitted phase of said energy”, “reference received phase”?), limitations that lack proper antecedent basis (e.g. “the reference energy”), and limitations that lack proper context (e.g. what is reference energy and how does it relate to test radio frequency? according to step n, both are emitted by the device). Consequently, it is unclear what the step intends to convey. In addition, the step is written as one run-on clause comprising multiple discrete steps. The relationship between the individual steps is unclear. It is advised that each step be separately recited in the claim. Otherwise, the purpose of organizing the claimed method using letters is unclear.  
Likewise, step bb of claim 1 is indefinite.
Claim 1 is also indefinite because in step o, the limitation “said reference emitted phase by said device” is indefinite. The limitation is incoherent and thus inherently indefinite.  
Conclusion
Due to the extent of the indefiniteness of claim 1, claims 1-3 cannot be examined with respect to prior art. Consequently, no prior art is applied against the claims. However, the following prior art is made of record because they are considered pertinent to Applicant's disclosure:
1) Al Ahmad (US 2015/0104783 A1) discloses a method of analyzing a suspected biological sample to determine the presence of a virus (see abstract), the method comprising:
-collecting said suspected biological sample and placing said suspected biological sample in a second container (resonator) (see [0071]-[0072]); 
-exposing said suspected biological sample in said second container to radio waves having a radio wave frequency (RF) (see [0072]); 
-measuring the energy absorption of said radio waves by said suspected biological sample (i.e. phase shift in RF after interacting with the sample) (see [0072]-[0073]); and
-comparing said energy absorption of said suspected biological sample in said second container to a database to determine the identity, and thus the presence, of the virus (see [0073] and [0076]). 
While Al Ahmad does not explicitly disclose the use of a reference sample, Al Ahmad discloses that the detection of a virus in the suspected biological sample is based on a change in energy absorption exhibited by the suspected sample (see [0005]) caused by the presence of the virus in the suspected sample (see [0076]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to further conduct the following steps to enable one to ascertain said change:  
-collecting a reference biological sample that does not have the virus (i.e. a sample identical to the suspected sample except for the presence of viruses) and placing said reference biological sample in a first container (resonator); 
-exposing said reference biological sample in said first container to the same radio waves used to interrogate the suspected biological sample; 
-measuring the energy absorption of said radio waves by said reference biological sample (i.e. measuring the phase change in the radio waves caused by the reference biological sample); and
-calculating a difference in the energies absorbed (phase shift of the RF) by the reference biological sample and the suspected biological sample to determine the identity of the virus, wherein the difference corresponds to a radio frequency that is resonant with the structure of the virus (i.e. the structure of the virus is responsible for the absorption in radio wave energy that causes the phase shift of the RF).  
 2) Keller, III et al. (US 2021/0333222 A1) disclose a method of analyzing a suspected biological sample to determine the presence of a virus (see abstract), the method comprising:
-placing a reference sample in a first container, interrogating the reference sample using radio waves having a radio wave frequency (RF), and measuring the energy absorbed by the reference sample (see [0009] and [0004]);
-collecting said suspected biological sample and placing said suspected biological sample in a second container (see [0004]); 
-exposing said suspected biological sample in said second container to the RF (see [0006]); 
-measuring the energy absorbed by said suspected biological sample (see [0006]); 
-measuring a difference in energies absorbed by the reference sample and the suspected biological sample to obtain a spectrum signature (see [0009] and claim 20); 
-comparing the spectrum signature to a known virus spectrum signature to determine the presence of the virus (see [0011]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796